Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-14-00906-CV

                                        David MAUK,
                                          Appellant

                                               v.

                PIPE CREEK WATER WELL, LLC and Robert Rae Powell,
                                 Appellees

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-00386
                          Honorable Richard Price, Judge Presiding

       BEFORE JUSTICE BARNARD, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
Appellees’ motion to strike Appendix 2 to Appellant’s brief is MOOT. Costs of this appeal are
taxed against David Mauk.

       SIGNED May 20, 2015.


                                                _____________________________
                                                Patricia O. Alvarez, Justice